Reversed, Remanded, and Opinion Filed July 2, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00129-CR

                       THE STATE OF TEXAS, Appellant
                                   V.
                        BHAVESH G. PATEL, Appellee

               On Appeal from the County Criminal Court No. 4
                            Dallas County, Texas
                   Trial Court Cause No. MA18-35489-E

                                   OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness
      Appellee Bhavesh G. Patel was charged via complaint and information with

driving while intoxicated (DWI) with a blood–alcohol concentration (BAC) of 0.15

or more. See TEX. PENAL CODE §§ 49.04(a), (d). Patel moved to suppress the results

of the State’s analysis of his blood. The trial court granted Patel’s motion and ordered

the results of the blood analysis excluded. The State appeals that decision. We

reverse the trial court’s order suppressing the results of Patel’s blood analysis and

remand the case for further proceedings.
                                 BACKGROUND

      On October 6, 2018, at approximately 2:39 a.m., Officer Darryl Moore

observed Patel fail to stop at a stop sign and then maneuver his vehicle across three

lanes without applying his turn signal. Officer Moore conducted a traffic stop. He

believed Patel to be intoxicated because he smelled an odor of alcoholic beverage

on Patel’s breath, Patel’s eyes were red, and Patel admitted to consuming three vodka

sodas before driving. Patel failed three standardized field sobriety tests. Officer

Moore determined Patel appeared to have lost the normal use of his mental and

physical faculties and was intoxicated. He arrested Patel and provided the statutory

warnings. When Patel refused to submit a blood specimen, Officer Moore executed

an affidavit for search warrant to obtain a blood specimen from Patel. The magistrate

issued a search warrant that provided in part:

      Whereas, the Affiant, whose name appears on the Affidavit attached
      hereto is a peace officer under the laws of Texas and did heretofore this
      day subscribed and swore to said affidavit before me, (which said
      Affidavit is here now made a part hereof for all purposes and
      incorporated herein as if written verbatim within the confines of this
      warrant) and whereas I find that the verified facts stated by Affiant in
      said Affidavit show that Affiant has probable cause for the belief
      Affiant expresses herein and establishes the existence of proper
      grounds for the issuance of this Warrant:

      Now, therefore, you are commanded to take custody of the suspect and
      transport the suspect to a medical or jail facility in Dallas County, Texas
      where you shall search for, seize and maintain as evidence the property
      described in said Affidavit, to-wit: human blood from the body of the
      following described individual:

      [naming Patel and providing his race, sex, date of birth, driver’s license
      number, height, weight, and hair color]
                                         –2–
The warrant issued on October 6, 2018, at 4:38 a.m. and was to be executed within

six hours of its issuance, rather than the standard three days:




      According to the Specimen Routing Report, the blood specimen was drawn at

4:45 a.m. on October 6, 2018, and immediately submitted to the Southwestern

Institute of Forensic Science (SWIFS) crime lab for analysis. On October 10, 2018,

SWIFS tested the blood to determine its alcohol concentration. The lab issued a

Toxicology Analysis Test Report dated October 12, 2018, showing appellee’s blood

had an alcohol concentration of 0.201 grams of alcohol per 100 milliliters of blood

(+/-0.017 g/100 ml). Patel was charged with DWI with a blood–alcohol

concentration greater than 0.15.

      Patel sought to suppress the results of the blood analysis. Relying primarily

on State v. Martinez, 570 S.W.3d 278 (Tex. Crim. App. 2019), Patel argued the

search warrant allowed the State to seize his blood but did not allow the State to then

analyze the blood. Patel maintained that analyzing his blood is a separate search

requiring a second search warrant. He also asserted that a warrant authorizing a

blood draw that fails to specify what type of analysis may be conducted on the blood

specimen is an unlawful “general warrant.” In the motion to suppress, Patel raised


                                         –3–
no arguments regarding whether the warrant was timely executed or regarding a lack

of warrant return.

      In response, the State argued that the testing of Patel’s blood was not a

separate search and did not require a second search warrant. According to the State,

Patel had no reasonable expectation of privacy against testing the blood because

Patel’s blood was legally seized under a valid search warrant. The State also

maintained that Martinez is not controlling because Martinez did not address

whether a person has a reasonable expectation of privacy in blood that has been

drawn under a valid search warrant. Rather, Martinez addressed whether a

reasonable expectation of privacy existed in blood that has been drawn, but not

tested, for medical purposes.

      At the suppression hearing, the parties stipulated to the facts surrounding the

search warrant. The State offered the following evidence in support of the

stipulation: the probable cause affidavit, the affidavit for search warrant with the

accompanying search warrant, and the Toxicology Analysis Test Report from

SWIFS. These were admitted without objection.

      The parties then presented closing arguments to the trial court. Patel argued,

as he did in his motion, that blood analysis is a separate search protected by the

Fourth Amendment and, as such, required the State to obtain a separate search

warrant to legally analyze the blood. The State responded that no additional warrant

was required to test Patel’s blood because blood analysis is not a separate search

                                        –4–
when the blood is seized under a valid search warrant supported by probable cause.

The State then explained Martinez is inapplicable because that case involved blood

drawn initially for medical purposes, not blood drawn pursuant to a valid search

warrant. The State also asked the trial court to consider persuasive authority from

intermediate courts of appeals that have distinguished Martinez on grounds where,

as here, the blood was initially seized pursuant to a valid search warrant for forensic

purposes in a criminal DWI investigation. The State presented two such cases for

the court’s consideration: Hyland v. State, No. 13-16-00596-CR, 2019 WL 5609818

(Tex. App.—Corpus Christi–Edinburg Oct. 31, 2019) (mem. op., not designated for

publication), opinion withdrawn and superseded for publication, 595 S.W.3d 256

(Tex. App.—Corpus Christi–Edinburg Nov. 21, 2019, no pet.), and Crider v. State,

No. 04-18-00856-CR, 2019 WL 4178633, at *1 (Tex. App.—San Antonio Sept. 4,

2019) (mem. op., not designated for publication).1 The trial judge distinguished

Hyland as too speculative and refused to consider Crider because it was an

unpublished opinion.

       The trial judge orally granted the motion to suppress and made findings of fact

and conclusions of law on the record. The judge found, in pertinent part, that Officer

Moore executed a valid affidavit for search warrant and presented a search warrant

to obtain Patel’s blood. The trial judge concluded, however, that the search warrant



   1
      The Texas Court of Criminal Appeals affirmed Crider during the pendency of this appeal. Crider v.
State, 607 S.W.3d 305 (Tex. Crim. App. 2020), cert. denied, 141 S. Ct. 1384, 209 L. Ed. 2d 126 (2021).
                                                 –5–
was invalid because the State did not provide the court with the return and inventory,

which she concluded was a violation of article 18.10 of the Texas Code of Criminal

Procedure.

      Although the trial judge found that she could not determine when the search

warrant was executed without a return and inventory, she also made findings bearing

on the time of execution. First, she found that the blood specimen was transferred to

SWIFS at 2:06 p.m. on October 6, 2018, which is “obviously, more than six hours

after the stated execution time limit in the warrant.” Then, while addressing “the

Martinez issues” raised in Patel’s motion, she concluded that the search warrant was

“limited to three days” because the code of criminal procedure “is silent with regard

to expanding time for the execution of a search warrant regarding the analysis of a

person’s blood for alcohol or drug intoxicants.” She then concluded that the Code’s

silence on that issue required her to find that the blood analysis was untimely and

must be suppressed:

      As I have stated previously on the record, this is a black hole in the law
      which the Legislature could have taken up this last term and fixed. The
      Martinez case is not on point, but it has brought to everyone’s attention
      this privacy right that everyone enjoys. I am certain that at the next
      Legislative session, our legislators, in all their infinite wisdom, will
      correct this problem. However, because the Code remains silent, this
      Court cannot create law where it doesn’t exist.

Although not cited by the trial judge, her analysis indicates that she concluded this

warrant fell within article 18.07(a)(3) of the code of criminal procedure, which

provides that search warrants “issued for a purpose other than” the two legislative

                                         –6–
carve-outs of articles 18.07(a)(1) and 18.07(a)(2) must be executed within three

whole days exclusive of the day of its issuance and the day of its execution. TEX.

CODE CRIM. PROC. art. 18.07(a)(3). The record shows SWIFS analyzed the blood

specimen on October 10, 2018, which was four days after being drawn. The trial

court, therefore, concluded that the State did not timely execute the warrant here

because the blood was not analyzed within three days of issuance as set out in article

18.07(a)(3). Id. The trial court made no findings or conclusions regarding whether a

separate search warrant was required to test Patel’s blood. The trial court’s

subsequent written order granting the motion does not state the grounds upon which

the motion was granted.

      The State filed a request for written findings of fact and conclusions of law.

The State also filed an objection to the trial court’s oral findings and requested that

the trial court reconsider its ruling and tailor its findings to only the issues presented

in the motion to suppress and litigated at the hearing. The State took issue with the

trial court’s conclusion that the search warrant was invalid and argued that such a

ruling was beyond the permissible scope of the court’s inquiry because Patel

stipulated to the validity of the search warrant. The trial court issued no written

findings of fact or conclusions of law and did not reconsider its ruling. This appeal

followed.




                                          –7–
                              STANDARD OF REVIEW

        We review a trial court’s ruling on a motion to suppress under a bifurcated

 standard of review. State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App. 2019); State

 v. Staton, 599 S.W.3d 614, 616 (Tex. App.—Dallas 2020, pet. ref’d). We give almost

 total deference to the trial court’s determination of historical facts and review de

 novo the application of the law to the facts. Ruiz, 577 S.W.3d at 545. We view the

 record in the light most favorable to the trial court’s ruling and uphold the ruling if

 it is supported by the record and is correct under any theory of the law applicable to

 the case. Id.

                                       ANALYSIS

        On appeal, the State asks this Court to reverse the trial court’s suppression

 order and remand the case to proceed under the information. We agree the trial court

 erred by suppressing the BAC analysis, reverse the suppression order, and remand

 for further proceedings.

I.      Grounds not raised in the motion to suppress

        In its first, third, and fourth issues, the State argues that the trial court erred

 by granting the motion to suppress on grounds not raised by Patel in his motion to

 suppress. We agree. Those grounds did not provide a proper legal basis on which to

 suppress the blood analysis here.




                                            –8–
      A.     Lack of notice to the State

      The State has no burden at a pretrial suppression hearing until the defendant

alleges a theory of suppression on which the State bears the burden of proof. State

v. Esparza, 413 S.W.3d 81, 87–88 (Tex. Crim. App. 2013). While a trial court’s

ruling will be upheld on appeal if it is correct under any theory of law applicable to

the case, unalleged theories on which the State would have a burden of proof are not

“applicable to the case” and do not support affirmation of the ruling. Id. at 90

(inadmissibility of evidence under Rule 702 was not a theory of law applicable to

the case because defendant did not raise theory in trial court and left the State without

an adequate opportunity to develop a complete factual record on the coercion

theory); see also State v. Castanedanieto, 607 S.W.3d 315, 329–30 (Tex. Crim. App.

2020) (same as to coercion theory not raised in trial court by defendant).

      Here, Patel raised two legal grounds for suppression of the BAC results in his

motion to suppress and at the hearing on the motion: that a second search warrant

was required for the State to analyze the blood drawn pursuant to the first search

warrant, and a warrant authorizing a blood draw that fails to specify what type of

analysis may be conducted on the blood specimen is an unlawful “general warrant.”

The State, therefore, had notice that Patel wanted the blood–alcohol results

suppressed because they were purportedly obtained by a warrantless search. But the

trial court did not address that theory when it granted the motion to suppress. Instead,

the trial court suppressed the BAC results on two grounds not asserted in the motion

                                          –9–
and not argued during the hearing: that the search warrant was invalid because the

State did not produce a return and inventory, and the BAC analysis was not

completed within the period permitted for execution. Patel did not assert those

grounds in his motion or at the motion hearing. Indeed, Patel conceded below that

he was not contesting the blood draw.

      Moreover, Patel said nothing in his motion or at the pretrial hearing that may

reasonably be construed to be a request for suppression based on the lack of a return

and inventory or untimely execution. The State, therefore, had no notice that Patel

contended the BAC results should be suppressed because of a problem with the

execution or return of the blood–draw warrant. As a result, the State’s burden of

production and persuasion with respect to such issues was never triggered. See

Castanedanieto, 607 S.W.3d at 327–28, 330; see also Esparza, 413 S.W.3d at 87–

88, 90. Further, the State did not have an adequate opportunity to develop a complete

factual record with respect to the theories relied upon by the trial court in granting

the motion to suppress. See Esparza, 413 S.W.3d at 90. Accordingly, neither of those

grounds provided a proper legal basis on which to suppress the blood analysis here.

We sustain the State’s first issue.

      B.     Return and inventory

      In its third issue, the State argues the trial court’s conclusion that the search

warrant was invalid based on the lack of a return and inventory is contrary to the

law. We agree.

                                        –10–
      Article 18.10 of the code of criminal procedure governs the officer’s return of

the search warrant to the issuing magistrate and possession of the seized property:

      Not later than three whole days after executing a search warrant, the
      officer shall return the search warrant. Upon returning the search
      warrant, the officer shall state on the back of the same, or on some paper
      attached to it, the manner in which the warrant has been executed. The
      officer shall also deliver to the magistrate a copy of the inventory of the
      property taken into his possession under the warrant. The failure of an
      officer to make a timely return of an executed search warrant or to
      submit an inventory of the property taken into the officer’s possession
      under the warrant does not bar the admission of evidence under Article
      38.23. . . .

TEX. CODE CRIM. PROC. art. 18.10 (emphasis added). Article 38.23(a) requires the

exclusion of evidence “obtained . . . in violation of any provisions of the

Constitution or laws of the State of Texas . . . .” TEX. CODE CRIM. PROC. art.

38.23(a).

      By its plain terms, article 18.10 provides that a failure to make a timely return

or submit an inventory does not bar admission of evidence seized pursuant to the

search warrant. TEX. CODE CRIM. PROC. art. 18.10. Moreover, the court of criminal

appeals has determined that “Article 38.23 does not apply to violations of Article

18.10.” Martinez v. State, 17 S.W.3d 677, 685–86 (Tex. Crim. App. 2000). This is

consistent with the two legal objectives of search warrants, which “are to ensure

there is adequate probable cause to search and to prevent a mistaken execution of

the warrant against an innocent third party.” Green v. State, 799 S.W.2d 756, 757

(Tex. Crim. App. 1990). “[P]urely technical discrepancies in dates or times do not

automatically vitiate the validity of search or arrest warrants.” Id. at 759 (emphasis
                                         –11–
in original). We, therefore, “review technical discrepancies with a judicious eye for

the procedural aspects surrounding issuance and execution of the warrant” because

“[t]hese objectives are not furthered by rigid application of the rules concerning

warrants; . . .” Id. at 757–58.

         Further, failure to make a return will not vitiate the warrant absent a showing

of prejudice. State v. Stanton, No. 05-20-00427-CR, 2021 WL 1152901, at *4 (Tex.

App.—Dallas Mar. 26, 2021, no pet. h.) (mem. op., not designated for publication);

Martinez v. State, No. 05-98-00407-CR, 1999 WL 134727, at *2 (Tex. App.—Dallas

Mar. 15, 1999, pet. ref’d) (not designated for publication). The record before us does

not show that Patel suffered prejudice as a result of the officer’s alleged failure to

give the return to the magistrate, nor did Patel allege harm or prejudice in the trial

court.

         Applying these established rules, we conclude the lack of a return and

inventory did not invalidate the search warrant. Thus, the lack of a return is not a

theory of law on which the trial court could grant Patel’s motion. We sustain the

State’s third issue.

         C.    Time for execution of the warrant

         Similarly, the trial court’s determination that the BAC analysis was untimely

because it was not completed within the six-hour period allotted for execution of the

warrant is contrary to the law.



                                          –12–
        After the trial court issued its order and the State filed this appeal, this Court

  considered and rejected the argument Patel asserts here that article 18.07 of the code

  of criminal procedure governs the time for testing blood as well as the time for

  seizing it. See State v. Jones, 608 S.W.3d 262, 264–65 (Tex. App.—Dallas 2020,

  pet. ref’d). In Jones, we explained:

        [Article 18.07] merely provides the deadlines for seizing the evidence,
        not analyzing it. It specifies that with certain exceptions not applicable
        here, a warrant must be executed within three days of its issuance,
        exclusive of the day of issuance and the day of execution. The execution
        of the warrant is the blood draw, not the testing and/or analysis of that
        blood. Our opinion in Staton says nothing about imposing a deadline
        for the testing and/or analysis of blood, much less applying the statutory
        deadline of article 18.07(a)(3) to the testing and/or analysis of the
        blood, and we decline Jones’s invitation to create new law on this
        subject.

  608 S.W.3d at 264–65 (emphasis in original) (internal citation omitted). We have,

  thus, rejected Patel’s argument that the results of the analysis were illegally obtained

  because the analysis occurred outside of the warrant’s execution period.

        The warrant at issue here was executed when the blood was drawn, which was

  within ten minutes of the warrant being issued. It was, therefore, executed within the

  six-hour execution window set out in the warrant regardless of when the blood

  specimen was tested. We sustain the State’s fourth issue.

II.     Separate search warrant for blood analysis

        We turn now to the argument raised by Patel in his motion; that a second

  search warrant was required to conduct a BAC analysis of the blood drawn pursuant

  to the first warrant. The Court of Criminal Appeals and this Court have rejected
                                           –13–
Patel’s argument, specifically holding that forensic blood analysis is not a separate

search and does not require a separate warrant when the blood is collected pursuant

to a valid search warrant. Crider, 607 S.W.3d at 308; Jones, 608 S.W.3d at 264;

Staton, 599 S.W.3d at 617. To the extent the trial court granted the motion on that

ground, the suppression order must be reversed.

      The Crider court rejected the argument that a second search warrant is

required to perform analysis of blood drawn pursuant to a search warrant and held

as follows:

      Here, the State obtained the blood sample by way of a magistrate’s
      determination that probable cause existed to justify its seizure—for the
      explicit purpose of determining its evidentiary value to prove the
      offense of driving while intoxicated. That magistrate’s determination
      was sufficient in this case to justify the chemical testing of the blood.
      And this is so, we hold, even if the warrant itself did not expressly
      authorize the chemical testing on its face.

Crider, 607 S.W.3d at 308. This Court reached the same conclusion in opinions

issued before the Court of Criminal Appeals issued its opinion in Crider. See, e.g.,

Jones, 608 S.W.3d at 264–65 (a second warrant is not mandated to test a blood

sample obtained initially through a valid warrant); Staton, 599 S.W.3d at 61718

(concluding Martinez did not apply to blood draw pursuant to warrant because it

dealt with a different question—i.e., whether “an individual has an expectation of

privacy in blood previously drawn for purposes other than police testing.”).

      Here, as in Crider, Jones, and Staton, the magistrate’s determination that

probable cause existed to justify the seizure of the blood sample from Patel was also,

                                        –14–
by its own account, sufficient to justify the chemical testing of the blood seized. See

Crider, 607 S.W.3d at 308; see also Jones, 608 S.W.3d at 264–65; Staton, 599

S.W.3d at 618. Thus, an additional warrant expressly authorizing the testing of the

blood seized was not required and its absence could not serve as a basis for

suppressing the blood–analysis results. To the extent the trial court granted the

motion to suppress on that basis, we sustain the State’s second issue and reverse the

trial court’s suppression order.

                                   CONCLUSION

      We conclude no legal bases support the trial court’s suppression order.

Accordingly, we sustain the State’s appellate issues, reverse the order suppressing

the BAC analysis, and remand to the trial court for further proceedings.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

Publish
TEX. R. APP. P. 47.2(b).
200129F.P05




                                        –15–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

THE STATE OF TEXAS, Appellant                  On Appeal from the County Criminal
                                               Court No. 4, Dallas County, Texas
No. 05-20-00129-CR           V.                Trial Court Cause No. MA18-35489-
                                               E.
BHAVESH G. PATEL, Appellee                     Opinion delivered by Justice Partida-
                                               Kipness. Justices Pedersen, III and
                                               Goldstein participating.

       Based on the Court’s opinion of this date, the trial court’s order granting
appellee’s motion to suppress is REVERSED and the cause REMANDED for
further proceedings consistent with this opinion.


Judgment entered this 2nd day of July 2021.




                                        –16–